         Case MDL No. 2997 Document 1 Filed 03/08/21 Page 1 of 4




                      BEFORE THE UNITED STATES
            JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


IN RE:                                   MDL No.________________________
BABY FOOD MARKETING, SALES
PRACTICES AND PRODUCTION LIABILITY
LITIGATION




          PLAINTIFFS’ MOTION FOR TRANSFER OF ACTIONS TO
    THE EASTERN DISTRICT OF NEW YORK PURSUANT TO 28 U.S.C. § 1407
             Case MDL No. 2997 Document 1 Filed 03/08/21 Page 2 of 4




       Pursuant to 28 U.S.C. § 1407 and Rule 6.2(a) of the Rules of Procedure of the Judicial

Panel on Multidistrict Litigation, Plaintiffs Lori-Anne Albano, Myjorie Philippe, Rebecca Telaro

and Alyssa Rose (“Albano Plaintiffs”) in the case titled Albano, et al. v. Hain Celestial Group,

Inc., et al., Case No. 21-cv-01118 (E.D.N.Y.), respectfully request that all currently filed cases

identified in the accompanying Schedule of Actions (“Actions”), as well as any cases

subsequently filed involving similar facts or causes of action (“tag along cases”) (collectively,

“Related Actions”), be transferred to the Eastern District of New York for coordination of

pretrial proceedings. There are currently __ actions pending in 12 different judicial districts in

the United States alleging similar wrongful conduct against eight baby food companies: Beech-

Nut Nutrition Company; Campbell Soup Company; Gerber Products Company; Hain Celestial

Group, Inc.; North Castle Partners; Nurture, Inc.; Plum, PBC; and Walmart, Inc. (“Defendants”).

       Transfer for pretrial consolidation and coordination is proper and necessary for the

following reasons:

       1.      The Related Actions are proposed class actions alleging numerous causes of
               action relating to Defendants’ marketing and sale of baby foods sold throughout
               the United States. These claims include, but are not limited to, unfair business
               practices, violations of various state consumer protection statutes, breach of
               implied warranty, unjust enrichment, and fraudulent concealment and omission.

       2.      There are currently __ actions alleging similar claims pending in the following
               federal district courts: Central District of California, Northern District of
               California, District of Colorado, Middle District of Florida, Northern District of
               Illinois, District of Kansas, Western District of Missouri, District of New Jersey,
               Eastern District of New York, Northern District of New York, Southern District
               of New York, and the Eastern District of Virginia.

       3.      Each of the Related Actions arises out of the same or similar nucleus of operative
               facts, and all arise out of the same or similar alleged wrongful conduct.

       4.      Each of the Related Actions will involve the resolution of the same or similar
               questions of fact and law, as they all stem from similar conduct of the Defendants.
             Case MDL No. 2997 Document 1 Filed 03/08/21 Page 3 of 4




       5.      Discovery in each of the Related Actions will be substantially similar and will
               involve the same type of documents because each Related Action arises from the
               same or similar nucleus of operative facts.

       6.      Each of the Related Actions was filed after February 4, 2021 and hence is in its
               early stages. No discovery has commenced in any of the Related Actions. Thus,
               no prejudice or inconvenience will result from the transfer, coordination, and
               consolidation of the Related Actions to the Eastern District of New York.

       For the foregoing reasons, and as explained in more detail in the accompanying Brief in

Support, the transfer, coordination, and consolidation of the Related Actions and tag along cases

to the Eastern District of New York will promote an efficient administration of the Related

Actions. According, Albano Plaintiffs respectfully request that the Related Actions listed on the

annexed Schedule of Actions be transferred to the Eastern District of New York for

consolidation and coordinated proceedings.

Dated: March 8, 2021                             Respectfully submitted,

                                                 /s/ Douglas J. McNamara
                                                 Douglas J. McNamara
                                                 Geoffrey A. Graber
                                                 Brian E. Johnson
                                                 Paul M. Stephan
                                                 COHEN MILSTEIN SELLERS & TOLL
                                                 PLLC
                                                 1100 New York Ave. NW
                                                 East Tower, 5th Floor
                                                 Washington, DC 20005
                                                 Telephone: (202) 408-4600
                                                 Facsimile: (202) 408-4699
                                                 Email: dmcnamara@cohenmilstein.com
                                                 Email: ggraber@cohenmilstein.com
                                                 Email: bejohnson@cohenmilstein.com
                                                 Email: pstephan@cohenmilstein.com

                                                 Rosemary M. Rivas
                                                 Mark Troutman
                                                 Rosanne L. Mah
                                                 GIBBS LAW GROUP LLP
                                                 505 14th Street, Suite 110
Case MDL No. 2997 Document 1 Filed 03/08/21 Page 4 of 4




                           Oakland, California 94612
                           Telephone: (510) 350-9700
                           Facsimile: (510) 350-9701
                           Email: rmr@classlawgroup.com
                           Email: mht@classlawgroup.com

                           Attorneys for Plaintiffs Lori-Anne Albano,
                           Myjorie Philippe, Rebecca Telaro, and
                           Alyssa Rose
